Citation Nr: 0210658	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  98-01 470	)	DATE
	)
	)


THE ISSUE

Whether a Board decision dated April 29, 1999, that found 
that new and material evidence had not been submitted to 
reopen a claim of service connection for a back disorder is 
clearly and unmistakably erroneous.



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1943 to October 1945 and from November 1950 to January 
1955.  

2.  On August 26, 1999, a motion for revision of a Board 
decision dated April 29, 1999, based on clear and 
unmistakable error (CUE) was filed.

3.  In April 2001, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated the 
April 29, 1999, Board decision and remanded the case to the 
Board.


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. § 20.1400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2001).

The Court has vacated the April 29, 1999, Board decision that 
was challenged on the basis of clear and unmistakable error 
in the moving party's motion.  Thus, there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed.


(CONTINUED ON NEXT PAGE)

ORDER

The motion is dismissed.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



